Case 19-03623 Document 10-1 Filed in TXSB on 01/08/20 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
In re: §
VENTECH ENGINEERS LP et al., §
§ Case No. 17-33203
Debtors,' §
§ Jointly Administered
RODNEY D. TOW, CHAPTER 7 §
TRUSTEE FOR THE ESTATE OF §
VENTECH XTL OKLAHOMA CITY, § Adversary No. 19 - 03623
LLC §
Plaintiff, §
§
v. §
§
§
MEITEC, INC., §
§
Defendant. §
§

 

AFFIDAVIT OF CHARLES M. RUBIO IN SUPPORT
OF REQUEST FOR ENTRY OF DEFAULT
CHARLES M. RUBIO, being duly sworn, deposes and says:
1. I submit this Affidavit in support of the Trustee’s Request for Entry of Default.
2. Lam a partner employed by Diamond McCarthy LLP, counsel to Rodney D. Tow in
his capacity as the Chapter 7 Trustee for the Estate of Ventech XTL Oklahoma City, LLC (the
“Trustee”). I am over the age of 18 years, and not a party to the above-captioned action.

3. The statements in this Affidavit based on my personal knowledge.

 

I The names of the debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech Fabrication Services
LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC (1829); Ventech Engineers North
America LLC (7325); Ventech Engineers USA LLC (7499); Ventech Vessel Fabricators LLC (6525); Ventech Global
Projects, Inc. (9146); Ventech International Projects LLC (2187); Ventech Global Construction, LLC (0736); Ventech
Modular Fabricators LLC (2960); Ventech Refining Solutions LLC (6454); Ventech Plant Constructors LLC (5107);
Ventech Engineers & Fabricators, LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC (2500);
and Ventech XTL Oklahoma City LLC (6549).
Case 19-03623 Document 10-1 Filed in TXSB on 01/08/20 Page 2 of 3

4. On September 30, 2019, the Trustee commenced the above-captioned adversary
ptoceeding against Meitec, Inc. by filing an Adversary Complaint (the “Complaint”). [ECF 1].

Bs The Complaint establishes the value of the claims at a sum certain of $147,349.69
[ECE 14], 17]

6. On October 3, 2019, the Clerk of the Court issued the Summons in this Adversary
Proceeding. [ECF 7]. The Summons directed that any answer of response to the Complaint should
be filed within thirty days of the issuance of the Summons.

is On October 3, 2019, true and correct copies of the Summons and Complaint were
served on Defendant through its registered agent, Cogency Global, Inc., by regular, first class United
States mail, postage fully pre-paid, as evidenced by the Certificate of Service filed with the Court on
October 3, 2019. [ECF 8].

8. On December 31, 2019, Diamond McCarthy LLP verified that Cogency Global Inc.
remains the registered agent and the address Diamond McCarthy LLP served the Complaint remains
current. Attached as Exhibit A to this affidavit is a true and correct copy of the information
Diamond McCarthy LLP verified on December 31, 2019.

9. As of the date of this filing, Defendant has failed to answer the Complaint.

C #2 “fn

Charles M. Rubio

Dated: January 8, 2020

 

Sworn to before me this 8th day of January, 2020.

JUANA SAUCEDA
| Notary ID #130358959
eo} My Commission Expires
September 4, 2023

 
Case 19-03623 Document 10-1 Filed in TXSB on 01/08/20 Page 3 of 3
12/31/2019 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

TEXAS SECRETARY of STATE
RUTH R. HUGHS

BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

Filing Number: 803089099 Entity Type: | Domestic For-Profit Corporation
Original Date of Filing: August 9, 2018 Entity Status: In existence

Formation Date: March 4, 1997

Tax ID: 17213066362 FEIN:

Duration: Perpetual

Name: MEITEC, Inc.

Address: 2800 VETERANS BLVD STE 260

METAIRIE, LA 70002 USA

 

 

 

 

 

 

ASSOCIATED
REGISTERED AGENT. FILING HISTORY NAMES MANAGEMENT ASSUMED NAMES ENTITIES
Name Address Inactive Date
COGENCY GLOBAL INC. 1601 Elm St., Suite 4360

 

 

 

Dallas, TX 75201 USA

 

 

 

Order | Return to Search

 

 

Instructions:
@ To place an order for additional information about a filing press the ‘Order’ button.

https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=ra& Spagefrom=&:Sfiling_number=8030890998:Ndocument_number=934482... 1
